Citation Nr: 1416371	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disorder.   

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from February 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In June 2012, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  Service connection for a left knee disorder was most recently denied by rating decision of October 2007.  The appellant was notified of the denial and his appellate rights in a letter of the same month and he did not timely appeal the decision within one year of the October 2007 notice of the denial.  

2.  Evidence received subsequent to the October 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for a left knee disorder.  

3.  Resolving doubt in the appellant's favor, the Veteran's left knee arthritis is related to active service.  




CONCLUSIONS OF LAW

1.  The October 2007 RO decision which did not reopen the previously denied claim for service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).  

2.  Evidence submitted subsequent to the October 2007 denial of service connection for a left knee disorder is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

3.  Left knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156,  20.1105 (2013).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown (Fed. Cir. 1996), 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a), Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98(1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.   Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The appellant's claim for service connection for a left knee disorder was most recently denied by rating decision of October 2007.  In that decision, the RO found that new and material evidence had not been shown to reopen the claim for service connection for a left knee disorder.  By rating decision of July 1978, the claim was denied for service connection since the left knee disorder preexisted service and was not shown to be aggravated by service.  By the October 2007 rating decision, no medical or material evidence had been received to reopen the claim.  

The appellant was notified of the denial of service connection in a letter of October 2007 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between October 2007 and October 2008 that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The October 2007 rating decision therefore became final.  

The appellant filed in February 2009 to reopen the claim for service connection for a left knee disorder.  An April 2009 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for a left knee disorder. 

The evidence received since the October 2007 rating decision includes a private medical evaluation and statement from N.C.N., MD, an April 2010 VA examination, and testimony from a videoconference hearing before the undersigned Acting VLJ in June 2012.  

A January 2009 private medical evaluation and statement was presented by Dr. N.C.N.  This statement reflects an evaluation of the appellant's claimed condition.  The evidence is new because it was not previously before decisionmakers and is material as it provides a diagnosis of a left knee disorder, which Dr. N.C.N. indicates was aggravated by basic training and aggravated the appellant's left knee arthritis beyond what would be normally appropriate if he had led a less arduous and difficult lifestyle.  This medical evaluation and statement is material because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, namely STRs, the records would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, this medical evaluation and statement is new and material. 

Additionally, the videoconference hearing of June 2012 is also new and material evidence.  The appellant testified at the videoconference hearing that he injured his left knee during training in service and he was eventually placed on permanent profile for the duration of service after he was treated with physical therapy.  He also testified that he continues to have problems with his left knee and has been told that as a result, he will have to undergo a left knee replacement.  This statement is new as the appellant had not previously indicated this statement before.  This statement is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, namely the STRs, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

Therefore, since the Board finds the private medical evaluation and statement, and the Veteran's videoconference hearing testimony, to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds that the claim may now be given a de novo review. 


Service Connection 

The appellant claims that service connection is warranted for a left knee disorder.  He maintains that his left knee disorder that preexisted service, was aggravated by his active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

In cases of pre-existing disorders and aggravation, an appellant is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

VA bears the burden to rebut the presumption of aggravation in service through a showing of clear and unmistakable evidence.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013).  

Additionally, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).  Thus, "a lasting worsening of the condition"- that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At entrance examination in December 1976, the appellant's lower extremities were clinically evaluated as normal.  A Report of Medical History indicated "yes" when asked had you ever had or have you now broken bones?  The appellant indicated that he had undergone a knee operation for a torn ligament 5 years earlier than the examination.  The examiner indicated that there was a history of a left knee ligament repair with no trouble with the left knee since then.  He was found qualified for enlistment.  


In March 1977, the appellant complained of pain in his left knee from a previous injury.  Physical examination revealed no swelling, discoloration, or crepitus noted.  The ligament was loose and a scar was noted on the medial aspect of the left knee.  The pertinent impression was prior condition of the left knee.  Physical therapy was prescribed for an existing prior to service evaluation.  Later that month, he was seen again for left knee pain of 4 days duration after hitting his left knee on the step when his left ankle gave way.  Examination showed no locking.  It was noted that he had knee surgery 7 years prior to service.  Physical examination showed the left knee was not painful at that time.  In August 1977, the appellant was seen complaining of left knee slipping out and stiffness.  Prior history of trauma in football was noted.  X-rays at the time of the examination showed a slight degree of arthritic changes and probable previous meniscal fracture.  He was placed on a physical profile for his left knee.  In September 1977, he underwent physical therapy for strengthening exercises of the left knee.  Physical examination at that time showed full range of motion of the left knee, with crepitus and laxity of the medial collateral ligament.  Positive Drawer's sign was found.  In October 1977, he was placed on a permanent profile degenerative arthritis of the left knee.  In December 1977, the appellant was seen for his left knee and the examiner indicated that his left knee degenerative arthritis was getting worse over the past 6 months.  He was seen at that time because he had trouble bending his left knee.  There was pain on tightening kneecap.  He was treated with hot soaks and aspirin and told to return to the clinic as needed.   

After service, the appellant underwent a VA examination in June 1978.  He complained of stiffness of the left knee which did not tolerate standing.  It was noted that left knee x-rays taken in service showed osteoarthritic changes.  He was placed on a permanent profile and later given a hardship discharge.  Physical examination showed a 5 inch surgical scar of the left knee from a football injury that occurred prior to service.  There was no swelling, atrophy, or tenderness, of the left knee.  He was able to accomplish flexion of the left knee to 110 degrees.  Examination revealed no abnormality of the left knee joint.  The diagnosis was degenerative arthritis, left knee, traumatic, with impaired range of motion.  

The appellant was seen by Dr. N.C.N. in January 2009 for an evaluation and examination.  A review of the service treatment records was made.  Dr. N.C.N. opined that the significant hardship of basic training more likely than not aggravated his left knee pain beyond natural progression.  The appellant reported that the most vigorous activity that he had was during basic training.  The ACL deficient left knee, the meniscus tear and the abnormal forces moving through the knee with the basic training (during squatting, jumping, duck walking) can accelerate arthritis of the knee.  He stated that it was highly probable that the basic training did aggravate the left knee arthritis beyond that which would be appropriate if he led a less arduous lifestyle.  

The appellant underwent a VA examination in April 2009.  The examiner discussed the onset and history of the appellant's left knee disorder.  The course since onset was described as progressively worse.  The VA examiner opined that the appellant's left knee injury was less likely as not aggravated by military service.  His rationale was that the appellant's left knee range of motion was about the same if not better than he had after discharge.  His x-rays showed normal progression of degenerative changes of left knee status post surgery.  He had mild degenerative changes while in service which is possible 5-6 years after a surgical repair.  

The appellant later testified at a videoconference hearing before the undersigned Acting VLJ in June 2012.  The appellant testified that he first injured his left knee playing football in 1972 while in high school.  He had surgery, 8 weeks of physical therapy, and was okayed to play football again.  He went back to playing football and had no problems again.  He advised the examiner on entrance to service that he had a preexisting knee injury.  They examined his knee and stated that it was O.K.  He testified that a few weeks into basic training, he began to experience problems with the left knee which dislocated during basic training.  He also testified that the more he complained of his left knee, the more they made him do.  He did not have ready access to treatment and he now had to wear a brace, cannot play basketball, and cannot run.  For treatment, he takes pain killers and ices his left knee.  

Because a left knee disorder was not noted on the examination for his enlistment into active service, the presumption of soundness attaches and the case becomes one of direct service connection.  In this regard, the Board notes that the clinical evaluation of the left knee performed in connection with his enlistment examination indicated that his lower extremities were normal.  The examiner also stated that there was a history of a left knee ligament repair with no trouble with the left knee since then.  He was found qualified for enlistment.  Thus, to rebut the presumption of soundness, there must be clear and unmistakable evidence that his left knee arthritis preexisted service and was not aggravated during service.  Since it is not clear that arthritis preexisted service or that the Veteran's left knee arthritis was not aggravated during service, as noted above, the presumption of soundness applies and the Board will consider whether the evidence supports service connection for any left knee order as directly related to service.

In this regard, the Board notes that there is medical evidence that the appellant had a number of complaints in service regarding left knee pain.  He was treated, provided physical therapy, and placed on permanent profile as a result of his left knee.  At one time, his left knee was described as worsening.  

Recognition is also given to the fact that after entrance, the left knee was diagnosed with degenerative changes (arthritis) and he was placed on profile as a result of the left knee.  His Travel Board testimony was consistent with his complaints in service, and indicate that he had no complaints prior to service, was able to continue to play football, and his left knee was determined to not be disqualifying for service.  During service there were several complaints, physical therapy treatment, permanent profile, and a hardship discharge provided.  

The Board has also considered the opinions of the private and VA examiner who examined the appellant in connection with this claim.  The VA examiner commented that the knee was not noted to be disqualifying on entrance, no complaints were documented at that time, that he was later seen with numerous left knee complaints in service, and that there was a diagnosis of degenerative arthritis of the left knee in service.  

The Board has also considered the opinion of the private physician which indicated in January 2009 that it was his medical opinion that the appellant's left knee arthritis was accelerated in service.  While phrased in terms of aggravation, this opinion also relates at least some of the Veteran's left knee arthritis to service.  

Therefore, in light of the above discussion, the Board concludes that the totality of the evidence is at least in equipoise as to whether the Veteran's left knee arthritis is related to active service.  Accordingly, entitlement to service connection for left knee arthritis is found to be warranted.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

New and material evidence having been received to reopen the claim for service connection for a left knee disorder, the appeal is granted.  

Service connection for left knee arthritis is granted.  




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


